Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/16/2021 havingclaims 1-30 pending and presented for examination.
Priority
2.  	Application filed on 03/16/2021 is a has 371 of PCT/CN2019/104646 09/06/2019
FOREIGN APPLICATIONS PCTCN2018112704 10/30/2018 are acknowledged.
Drawings
3.  	The drawings were received on 03/16/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 03/16/2021 is accepted by the examiner.
CLAIM INTERPRETATION
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim 13-17 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13-17 recites a various means functions, the examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s)  1-4, 7-10, 13-16, 19-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200214070 A1 INGALE et al. (Hereinafter “INGALE ").
 further view of US PG Pub US 20190230682 to TANG et al (hereinafter TANG).
 	As per claim 1, INGALE teaches a method of wireless communication by a user equipment (UE), comprising: receiving from a base station a configuration on user data transmission within a random access message by the UE in a radio resource control (RRC) inactive state (para [[0235] ] fig. 5b,, receiving by the mobile station configuration information from the base station while it is inactive state in a radio resource control (RRC)  configuration on user data transmission within a random access message), and transmitting user data to the base station based on the received configuration and while remaining in the RRC inactive state (para [0039] , fig. 5,UE receives the system information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).
 	TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific). 20190230682
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of INGALE by configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB as suggested by TANG, this modification would benefit   INGALE for methods capable of better QoS and reduced in a bearer setup procedure in a data transmission method, an apparatus, and a system.
 	As per claim 3, INGALE, TANG teaches the method of claim 2, wherein the configuration selectively enables the user data transmission for the DRB but not for a different DRB of the UE((para [para [0124],, the configuration information enables data transmission for the resources for the connection ).
	Examiner supplies the same rationale as supplied in claim 1
	As per claim 4, INGALE, TANG teaches the method of claim 1, wherein said receiving the configuration comprises: receiving an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message (para [[0054]] , receiving an RRC release message from the base station and idle state in the RRC inactive state in response to the RRC release message).
	As per claim 7, INGALE teaches a user equipment (UE), comprising: a receiver configured to receive from a base station a configuration on user data transmission within a random access message by the UE in a radio resource control (RRC) inactive state (para [[0235] ] fig. 5b,, receiving by the mobile station configuration information from the base station while it is inactive state in a radio resource control (RRC)  configuration on user data transmission within a random access message); and a transmitter configured to transmit user data to the base station based on the received configuration while remaining in the RRC inactive state (para [0039] , fig. 5,UE receives the system information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).
 	TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
 	Examiner supplies the same rationale as supplied in claim 1
	As per claim 9, INGALE, TANG teaches the UE of claim 7, wherein the configuration selectively enables the user data transmission for the DRB but not for a different DRB of the UE((para [para [0124],, the configuration information enables data transmission for the resources for the connection ).
	Examiner supplies the same rationale as supplied in claim 1
	As per claim 10, INGALE, TANG teaches the UE of claim 7, wherein the receiver configured to receive the configuration comprises the receiver configured to: receive an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message (para [[0054]] , receiving an RRC release message from the base station and idle state in the RRC inactive state in response to the RRC release message).
	As per claim 13, INGALE teaches an apparatus of wireless communication, comprising: means for receiving from a base station a configuration on user data transmission within a random access message by a user equipment (UE) in a radio resource control (RRC) inactive state (para [[0235] ] fig. 5b,, receiving by the mobile station configuration information from the base station while it is inactive state in a radio resource control (RRC)  configuration on user data transmission within a random access message); and means for transmitting user data to the base station based on the received configuration while remaining in the RRC inactive state (para [0039] , fig. 5,UE receives the system information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).
 	TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
 	Examiner supplies the same rationale as supplied in claim 1
	As per claim 15, INGALE, TANG teaches the apparatus of claim 13, wherein the configuration selectively enables the user data transmission for the DRB but not for a different DRB of the UE para [para [0124],, the configuration information enables data transmission for the resources for the connection ).
	Examiner supplies the same rationale as supplied in claim 1
	As per claim 16, INGALE, TANG teaches the apparatus of claim 13, wherein the means for receiving the configuration comprises: means for receiving an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message (para [[0054]] , receiving an RRC release message from the base station and idle state in the RRC inactive state in response to the RRC release message).
	As per claim 19, INGALE teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions comprising codes executable for a user equipment (UE) to perform: receiving from a base station a configuration on user data transmission within a random access message by the UE in a radio resource control (RRC) inactive state(para [[0235] ] fig. 5b,, receiving by the mobile station configuration information from the base station while it is inactive state in a radio resource control (RRC)  configuration on user data transmission within a random access message); and transmitting user data to the base station based on the received configuration and while remaining in the RRC inactive state (para [0039] , fig. 5,UE receives the system information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).
 	TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
 	Examiner supplies the same rationale as supplied in claim 1
	As per claim 21, INGALE, TANG teaches the non-transitory computer-readable medium of claim 19, wherein the configuration selectively enables the user data transmission for the DRB but not for a different DRB of the UE (para [para [0124],, the configuration information enables data transmission for the resources for the connection).
	Examiner supplies the same rationale as supplied in claim 1
	As per claim 22, INGALE, TANG teaches the non-transitory computer-readable medium of claim 19, wherein the codes for receiving the configuration comprise: codes for receiving an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message(para [[0054]] , receiving an RRC release message from the base station and idle state in the RRC inactive state in response to the RRC release message).
	As per claim 23, INGALE teaches a method of wireless communication by a base station, comprising: transmitting to a user equipment (UE) a configuration on user data transmission within a random access message by the UE in an RRC inactive state (para [[0235] ] fig. 5b,, base station is transmitting to the mobile station configuration information while it is inactive state within a random access message in a radio resource control (RRC)  configuration on user data transmission within a random access message); and receiving user data from the UE based on the configuration while remaining in the RRC inactive state (para [0039] , fig. 5,base station receives the   information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).
 	TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
	As per claim 25, INGALE, TANG teaches the method of claim 23, wherein said transmitting to the UE the configuration comprises: transmitting to the UE an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message para [[0054]] , receiving an RRC release message from the base station and idle state in the RRC inactive state in response to the RRC release message).
	As per claim 26, INGALE teaches a base station, comprising: a transmitter configured to transmit to a user equipment (UE) a configuration on user data transmission within a random access message by the UE in an RRC inactive state (para [[0235] ] fig. 5b,, base station is transmitting to the mobile station configuration information while it is inactive state within a random access message in a radio resource control (RRC)  configuration on user data transmission within a random access message); and a receiver configured to receive user data from the UE based on the configuration and while remaining in the RRC inactive state (para [0039] , fig. 5,base station receives the   information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).	
 TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
 Examiner supplies the same rationale as supplied in claim 1.
	As per claim 28, INGALE, TANG teaches the base station of claim 26, wherein the transmitter configured to transmit to the UE the configuration comprises the transmitter configured to: transmit to the UE an RRC release message containing the configuration, wherein the UE is to be suspended in the RRC inactive state in response to the RRC release message (para [0048] , transmitting an RRC release message from the base station to the user device and suspended in the RRC inactive state in response to the RRC release message).
	As per claim 29, INGALE teaches an apparatus of wireless communication, comprising: means for transmitting to a user equipment (UE) a configuration on user data transmission within a random access message by the UE in an RRC inactive state (para [[0235] ] fig. 5b,, base station is transmitting to the mobile station configuration information while it is inactive state within a random access message in a radio resource control (RRC)  configuration on user data transmission within a random access message); and a receiver configured to receive user data from the UE based on the configuration and while remaining in the RRC inactive state (para [0039] , fig. 5,base station receives the   information from the base station performs the connection and send a message to the base station and while remaining in the RRC inactive state).	
TANG teaches configuration being specific to a data radio bearer (DRB) of the UE and including DRB identity information for the DRB (para [0124],  data radio bearer (DRB) of the UE and including DRB identity information for the DRB and configuration assigns the DRBs and it is specific).
Examiner supplies the same rationale as supplied in claim 1.
As per claim 31, INGALE, TANG teaches 31, wherein the user data is transmitted in the random access message to the base station while the UE remains in the RRC inactive state (para [[0235] ] fig. 5b,, data is transmitted  the random access message to the base station while the UE remains in the RRC inactive state).
As per claim 32, INGALE, TANG teaches The UE of claim 7, wherein the transmitter is configured to transmit the user data in the random access message to the base station while the UE remains in the RRC inactive state(para [[0235] ] fig. 5b,, data is transmitted  the random access message to the base station while the UE remains in the RRC inactive state).
As per claim 33, INGALE, TANG teaches apparatus of claim 13, wherein the means for transmitting are configured to transmit the user data in the random access message to the base station while the UE remains in the RRC inactive state(para [[0235] ] fig. 5b,, data is transmitted  the random access message to the base station while the UE remains in the RRC inactive state).
As per claim 34, INGALE, TANG teaches   non-transitory computer-readable medium of claim 19, wherein the codes are executable for the UE to perform the transmitting of the user data in the random access message to the base station while the UE remains in the RRC inactive state(para [[0235] ] fig. 5b,, data is transmitted  the random access message to the base station while the UE remains in the RRC inactive state).
As per claim 35, INGALE, TANG teaches   method of claim 23, wherein the base station receives the user data from the UE in the random access message(para [[0235] ] fig. 5b,, base station is receiving  while the UE remains in the RRC inactive state from the UE in the random access message).
As per claim 36, INGALE, TANG teaches   base station of claim 26, wherein the receiver is configured to receive the user data from the UE in the random access message(para [[0235] ] fig. 5b,, base station is receiving  while the UE remains in the RRC inactive state from the UE in the random access message).
As per claim 37, INGALE, TANG teaches   apparatus of claim 29, wherein the means for receiving are configured to receive the user data from the UE in the random access message(para [[0235] ] fig. 5b,, base station is receiving  while the UE remains in the RRC inactive state from the UE in the random access message).
5.	Claim(s)  5-6, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALE, TANG further view of US PG Pub US 20210352689A1 to JUNG et al (hereinafter JUNG).
	As per claim 5, INGALE, TANG teaches the method of claim 1, JUNG teaches further comprising: determining a resource for a random access preamble from one or more resources reserved for the user data transmission within the random access message (para [0184] , user device determines the allocated resource for the reserved within the random access message); and transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state (para [0184] , transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state ). 20210352689
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of INGALE, TANG by determining a resource for a random access preamble from one or more resources reserved for the user data transmission within the random access message; and transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state as suggested by Kim, this modification would benefit   INGALE, TANG for methods capable of effectively providing services in mobile communication systems.
	As per claim 6, INGALE, TANG, Jung teaches the method of claim 5, Jung teaches further comprising: selecting the random access preamble from one of multiple groups of one or more random access preambles, wherein each of the multiple groups is associated with a different maximum transport block size of the random access message(para [0184] , selecting the random access preamble from, multiple groups is associated with a different maximum transport block size of the random access message ).
 	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 11, INGALE, TANG teaches the UE of claim 7, wherein the transmitter is further configured to: determine a resource for a random access preamble from one or more resources reserved for the user data transmission within the random access message(para [0184] , user device determines the allocated resource for the reserved within the random access message ); and transmit the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state ( para [0184] , transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state).
Examiner supplies the same rationale as supplied in claim 5.
	As per claim 12, INGALE, TANG teaches the UE of claim 11, wherein the transmitter is further configured to: select the random access preamble from one of multiple groups of one or more random access preambles, wherein each of the multiple groups is associated with a different maximum transport block size of the random access message (para [0184] , selecting the random access preamble from, multiple groups is associated with a different maximum transport block size of the random access message  ).
Examiner supplies the same rationale as supplied in claim 5.
	As per claim 17, INGALE, TANG teaches the apparatus of claim 13, further comprising: means for determining a resource for a random access preamble from one or more resources reserved for the user data transmission within the random access message(para [0184] , user device determines the allocated resource for the reserved within the random access message ); and means for transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state(para [0184] , transmitting the random access preamble to the base station on the determined resource, wherein user data are to be transmitted within the random access message after the random access preamble by the UE in the RRC inactive state  ).
Examiner supplies the same rationale as supplied in claim 5.
As per claim 18, INGALE, TANG teaches the apparatus of claim 17, further comprising: means for selecting the random access preamble from one of multiple groups of one or more random access preambles, wherein each of the multiple groups is associated with a different maximum transport block size of the random access message( para [0184] , selecting the random access preamble from, multiple groups is associated with a different maximum transport block size of the random access message).
Examiner supplies the same rationale as supplied in claim 5.
Response to Arguments 	
 	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20200053799 A1; US Patent Publication US 20100151852 A1,   US Patent Publication US 20150103771 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467